Name: Regulation (EEC) No 597/73 of the Council of 26 February 1973 amending the Annex to Regulation (EEC) No 2358/71 on the common organization of the market in seed and Regulation (EEC) No 1674/72 laying down general rules for granting and financing aid for seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2 . 3 . 73 Official Journal of the European Communities No L 57/3 REGULATION (EEC) No 597/73 OF THE COUNCIL of 26 February 1973 amending the Annex to Regulation (EEC) No 2358/71 on the common organization of the market in seed and Regulation (EEC) No 1674/72 laying down general rules for granting and financing aid for seed rules for granting and financing aid for seed, by adding to it a reference to the Directive of 30 June 1969 referred to above ; HAS ADOPTED THIS REGULATION : Article 1 \ The Annex to Regulation (EEC ) No 2358/71 is amended by addition of the following headings : CCT heading No Description of goods THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC) No 2358/71 ( J ) of 26 October 1971 on the common organization of the market in seeds, and in parti ­ cular Article 3 (4 ) thereof ; Having regard to the proposal from the Commis ­ sion ; Whereas Council Directive of 30 June 1969 ( 2 ) on the marketing of seed of oil and fibre plants , as last amended by the Directive of 6 December 1972 (3 ), lays down in Article 3 ( 1 ) that the seeds of Linum usitatissimum L. partim-flax may be marketed only if officially certified as 'basic seed ' or 'certified seed ' ; Whereas the production of certified seeds is particu ­ larly costly to the breeder because of the limited market, and to the seed grower because of the poor return on seed and of the problems involved in rippling ; whereas , therefore , growers too often use poor quality seed grown by themselves ; Whereas, moreover, tall oakgrass (Arrhenatherum elatius (L ) J. et C. Presl .) falling under heading No 12.03 of the Common Customs Tariff is of consider ­ able economic interest in certain areas ; Whereas provision should therefore be made for encouraging the production of basic and certified seed of flax and tall oakgrass by granting aid ; whereas this ^product should for that reason be included in the Annex to Regulation ( EEC ) No 2358/71 ; Whereas it is also necessary to amend Article 1 ( 1 ), first indent, of Council Regulation (EEC ) No 1674/72 ( 4 ) of 2 August 1972 laying down general ex 12.01 ex 12.03 C Linum usitatissimum L. partim Flax Arrhenatherum elatius (L) J. et C. Presl . Tall oakgrass Article 2 1 . The following shall be substituted for the first indent of Article 1 ( 1 ) of Regulation (EEC) No 1674/ 72 : '  as defined in the Council Directive of 14 June 1966 ( 3 ) on the marketing of fodder plant seed and by the Council Directive of 30 June 1969 ( 4 ) on the marketing of seed of oil and fibre plants , as last amended by the Council Directive of 6 December 1972 ( 5 ).' 2 . The footnote (4 ) in Regulation (EEC ) No 1674/ 72 is replaced by the following footnotes : '( 4 ) OJ No L 169 , 10 . 7 . 1969 , p. 3 . ( 5 ) OJ No L 287, 26 . 12 . 1972, p. 22 '. Article 3 This Regulation shall apply from 1 July 1973 H OJ No L 246 , 5 . 11 . 1971 , p. 1 . ( 2) OJ No L 169 , 10 . 7 . 1969, p. 3 . ( 3) OJ No L 287 , 26 . 12 . 1972 , p. 22 . ( 4 ) OJ No I. 177 , 4 . 8 . 1972 , p. 1 . No L 57/4 Official Journal of the European Communities 2. 3 . 73 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1973 . For the Council The President E. GLINNE